DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2016/0227654 to Kim et al. (i.e., “Kim” hereinafter).  Referring to claim 1, Kim discloses a device (see Figs. 1 and 2), 

comprising: a display (11/17) having an active area (i.e., within 17) surrounded by an inactive deadband (i.e., outside of 17), where the active area and the inactive deadband lie in a plane; a chassis (12/13/14), the display (11/17) received in the chassis and secured to the chassis beneath the inactive deadband with adhesive (15); and a fastening assembly (i.e., the vertical end portions of 19) positioned below the inactive deadband and farther beneath the plane than the adhesive (15), the fastening assembly comprising a bracket (i.e., vertical portion with 20 on its end) that creates a retention force between the display and the chassis. Note: It is suggested that Applicant view Fig. 2 with the display 11/17 facing up).
 	Referring to claim 2, Kim discloses the device as claimed, wherein the
chassis comprises a housing (19) or wherein the chassis is positioned in a housing
of the device. See Fig. 2.
	Referring to claim 3, Kim discloses the device as claimed, wherein the
fastening assembly is stacked vertically below the adhesive (15). See Fig. 2
viewed with the display 11/17 facing up.




Referring to claim 4, Kim discloses the device as claimed, wherein the
display (11/17) comprises a display protective layer (11) )that extends along the
plane and the adhesive (15) extends between the display protective layer (11) and
the chassis (i.e., onto 12). See Fig. 2.
	Referring to claim 5, Kim discloses the device as claimed, wherein the
bracket (i.e., vertical portion with 20 on its end) implicitly comprises a
biasing element that imparts a retention force that can be overcome to
assemble or disassemble the display from the chassis.
	Referring to claim 7, Kim discloses the device as claimed, wherein the
fastening assembly (i.e., the vertical end portions of 19) comprises multiple
fastening assemblies that are spaced apart from one another (see [0059]).
Referring to claim 8, Kim discloses the device as claimed, wherein the
bracket defines a dimple (20) that is received in a recess (i.e., “groove”) defined
by the chassis (see [0059]).
Referring to claim 9, Kim discloses the device as claimed, wherein the
device comprises a foldable computing device, a tablet, a smart phone, or a smart
watch. See Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim,
which discloses the device as substantially claimed but does not explicitly teach the biasing element comprises a spring. 
It is notoriously well known, however, in the art of electronic devices to
provide a spring as biasing element between the device housing and the display.
As such, it would have been obvious to one of ordinary skill in the art, at the time
of the invention, to modify the device of Kim to include a spring as part of the
bracket, since this would provide some level elastic response for haptic devices
with in the system.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims 

an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,838,452.  Although the 


claims at issue are not identical, they are not patentably distinct from each other because the differences relate mainly to the chassis defining a cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
December 4, 2021